Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 1 of 7




                        EXHIBIT 1
          Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 2 of 7




                                            2 Grand Central Tower
                                          140 East 45th Street, Suite 17A
                                             New York, NY 10017

    Marc L. Mukasey
    212-466-6406
    marc.mukasey@mfsllp.com




                                                                                 May 29, 2020

By E-Mail
Jason Casey
Assistant U.S. Attorney
United States Attorney’s Office, District of Massachusetts
John Joseph Moakley U.S. Federal Courthouse
1 Courthouse Way, Suite 9200
Boston, MA 02210
Jason.Casey2@usdoj.gov


Re:       United States v. Lieber
          20-cr-2158-MBB

Dear Counsel:

        This letter is respectfully submitted on behalf of defendant Charles Lieber. We have
received discovery on March 13, 2020; March 27, 2020; March 31, 2020; April 6, 2020; April 7,
2020; April 15, 2020; April 29, 2020; and May 1, 2020, with cover letters, documents, drives,
and file transfers.

       Based on our review of discovery provided thus far, we believe that there is additional
information in the government’s possession, custody, or control that must be provided to the
defendant pursuant to the Fifth and Sixth Amendments to the United States Constitution,
Brady v. Maryland, 373 U.S. 83, 87 (1963), United States v. Agurs, 427 U.S. 97, 106-07
(1976), Giglio v. United States, 405 U.S. 150 (1972), Fed. R. Crim. P. 16, and Local Rule
116.1 and 116.2. 1 It is our understanding that there is a dedicated China Initiative Task Force,

1
  This case presents a unique posture in that, on May 29, 2020, the M.B.D. Judge allowed the government’s
motion, over the defendant’s objection, to extend the deadline to indict from June 1, 2020 to July 3, 2020. Under
these unusual circumstances, the defendant submits that the deadlines and procedures governing automatic
discovery, the disclosure of exculpatory evidence, and requests for automatic discovery contained in L.R.
116.1(c)(1), 116.2(b), and 116.3(d) should not apply.
         Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 3 of 7

Jason Casey
May 28, 2020
Page 2

(the “China Initiative”), “which reflects the strategic priority of countering Chinese national
security threats and reinforces the President’s overall national security strategy. In addition to
identifying and prosecuting those engaged in trade secret theft, hacking and economic
espionage, the initiative will increase efforts to protect our critical infrastructure against
external threats including foreign direct investment, supply chain threats and the foreign
agents seeking to influence the American public and policymakers without proper
registration.” Press Release, Department of Justice, Office of Public Affairs Press, (Jan. 28,
2020), https://www.justice.gov/opa/pr/harvard-university-professor-and-two-chinese-
nationals-charged-three-separate-china-related.

         It is our further understanding that the China Initiative includes, but is not limited to,
the Department of Justice, various U.S. Attorneys’ Offices, the FBI, the U.S. Department of
Health and Human Services, U.S. Department of Commerce, and U.S. Customs and Border
Protection in addition to the U.S. Intelligence Community. Additionally, it is our
understanding there is a National Institutes of Health (“NIH”) investigation group focused on
investigating more than 180 scientists and more than 65 institutions and the reporting foreign
ties (the “NIH Investigation,” collectively with the China Initiative the “Task Forces”). See
NIH Investigates Foreign Influence at U.S. Grantee Institutions, (Oct. 4, 2019),
https://nihrecord.nih.gov/2019/10/04/nih-investigates-foreign-influence-us-grantee-
institutions. Accordingly, please provide all information and material in your possession and
in possession of the Task Forces pursuant to Brady v. Maryland, 373 U.S. 83 (1963)
including, but not limited to:


   I.       Notice of Intent to Use Foreign Intelligence Surveillance Information

    Pursuant to 50 U.S.C. §§ 1806(c) and 1825(d), the government must provide the
defendant with notice of any intent to offer into evidence or otherwise disclose in any
proceeding in the above captioned matter information obtained and derived from electronic
surveillance and physical search conducted pursuant to FISA.

   II.      Full Identity of Witnesses, Inducements to Testify, and Statements.

       The government must provide the defendant with “[a]ll information concerning the
existence and substance of any payments, promises of immunity, leniency, or preferential
treatment, made to prospective government witnesses, within the scope of United States v. Giglio,
405 U.S. 150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959)."

        The government has not identified any co-defendant, cooperating witness, or
confidential source or witness who will testify against the defendant at trial, nor has the
government disclosed the substance of any such testimony. Further, the government has not
disclosed the addresses of such witnesses or any record of prior felony or misdemeanor
convictions which reflect on the credibility of such witnesses. Finally, the government has not
produced all discovery material pertaining to such witnesses, including but not limited to, all
witness statements the Task Forces may have in its possession, custody, or control.
       Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 4 of 7

Jason Casey
May 28, 2020
Page 3

       The government must immediately disclose the existence and substance of any
payments, promises of immunity, leniency, preferential or other inducements made to
witnesses, within the scope of United States v. Giglio, 405 U.S. 150 (1972), including any
documents which reflect, or information concerning, any payment promised to or made to the
witness, any requests by the witness for payment, or any items submitted by the witness for
payment, and the dates, times and amounts of any payments or promises given, as well as any
promises of immunity made to the witness and any requests by the witness for immunity.
Pursuant to Giglio, the defendant also demands that the government produce any and all
information in its custody, possession, or control, or that which could be obtained through the
exercise of diligence by the government regarding impeachment material on each and every
witness it plans to or may call to testify against the defendant. This also includes witnesses
employed by the government, co-defendants who may be in cooperation agreements with the
government or have pled guilty, independent persons employed on behalf of the government,
informants, unindicted co-conspirators, and any and all other possible witnesses.

        All such information regarding witnesses who will testify and information that would
impeach their credibility is material to the preparation of the defense and withholding it
compromises the defendant’s ability to present a defense. Counsel cannot adequately
investigate the witnesses or otherwise provide constitutionally effective assistance of counsel
without knowing more information pertaining to who will be testifying on behalf of the
government.

        Because the witnesses’ inducements to testify and prior statements have not been
disclosed, the defendant demands immediate early production of these witnesses' Jencks Act
statements so that the defendant may properly prepare for trial, and avoid any delay of trial in
the event that later disclosure jeopardizes his right to confrontation and a fair trial, as guaranteed
by the United States Constitution. Specifically, the defendant seeks immediate disclosure of:

    a. Information concerning the statements of any cooperating co-defendant and/or
       confidential witness or source or other witness;

    b. Pursuant to 18 U.S.C. 3500, Fed. R. Crim. P. 26.2, Jencks v. United States, 353
       U.S. 657 (1957), and United States v. Garcia, 406 F. Supp. 2d 304, 305–06
       (S.D.N.Y. 2005), all written notes (including rough notes) taken during all
       witness interviews by the government, including all notes taken during or
       regarding conversations with the witnesses’ lawyers;

    c. All text, instant and email messages, and any other written communications
       between the aforementioned witnesses and agents. Text messages between
       agents and witnesses constitute statements under Jencks and therefore must be
       disclosed to the defendant for use at trial. See United States v. Suarez, 2010 U.S.
       Dist. LEXIS 112097, at *15 (D.N.J. 2010) (text messages sent between
       cooperating witness and FBI agents constituted text messages made by
       prospective government witnesses under Jencks). Similarly, email, or any other
       form of written communication between agents and witnesses, which fits within
          Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 5 of 7

Jason Casey
May 28, 2020
Page 4

          the definition of "statement" pursuant to Fed. R. Crim. P. 26.2 must be disclosed
          based on these same principles; and

   d. Pursuant to Fed. R. Crim. P. 26.2(f)(3) and 18 U.S.C. § 3500(e)(3), the grand
      jury testimony (1) of all witnesses who will testify in the government's case in
      chief and; (2) that contains Brady information, even if those witnesses will not
      testify at trial. Statements discoverable under Brady and Jencks include all
      relevant prior statements of a witness, including trial or pretrial testimony and
      reports which include verbatim descriptions of the witness or which have been
      adopted by the witness, and any and all exculpatory or impeaching information.

   III.      Other Discovery Requested

    A. All information and material known to the government which may be favorable to the
       defendant on the issues of guilt or punishment, within the scope of Brady v.
       Maryland, 373 U.S. 83 (1963), United States v. Bagley, 473 U.S. 667 (1985), and
       Kyles v. Whitely, 514 U.S. 419 (1995). We note the government’s continuing
       obligation to provide any and all exculpatory and impeaching information to the
       defendant, including:

                 1. Any other unproduced documents from the Task Force’s investigative files
                    that refer to Dr. Lieber.

                 2. Any material or information which affects the credibility of any potential
                    government witness or which would be of assistance in the cross-
                    examination of any potential government witness, including (1) prior
                    criminal records (including juvenile court matters or arrests which did not
                    result in conviction), (2) any records and information revealing prior
                    misconduct or bad acts, (3) inconsistent statements, (4) self-incriminating
                    statements, (5) inconclusive or deceptive performance on any portion of a
                    polygraph examination, (6) any threats, investigations, or possible
                    prosecutions or regulatory actions pending or which could be brought
                    against the potential witness, (7) any supervision status, (8) any pending or
                    potential legal disputes with any local, state or federal government or
                    agency or any self-regulating organization, contractor, or fiscal
                    intermediary, (9) information concerning any possible motive of the
                    potential witness in offering statements or testimony, (10) information
                    concerning any agreements, deals, promises or inducements offered,
                    discussed or made with a potential witness by any local, state or federal
                    government employee, regardless of whether such employee was
                    authorized to offer such to the potential witness, (11) sufficient
                    identification of each occasion on which the potential witness has
                    previously testified so that defense counsel may investigate such matters
                    and obtain transcripts if necessary, (12) personnel and government files
                    concerning the potential witness, and (13) whether the potential witness has
      Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 6 of 7

Jason Casey
May 28, 2020
Page 5

                  ever had his or her credibility or reliability questioned or doubted by any
                  court, prosecutor, law enforcement agent or regulatory agent;

               3. Any material or information concerning other potential witnesses whose
                  testimony might tend to weaken any portion of the government's case, or
                  contradict any government witness, or strengthen the defense case
                  including potential witnesses who have been interviewed or given
                  testimony in connection with the Task Forces’ related ongoing
                  investigations of fraud or espionage;

               4. Any material or information which might raise questions concerning (1)
                  the probative value of any physical evidence which the government intends
                  to use at trial, or (2) the good faith or thoroughness of the investigation
                  conducted by any law enforcement personnel which contributed to this
                  indictment, or law enforcement reliance on unreliable informants or
                  information;

               5. Any statement, testimony or physical evidence concerning alleged criminal
                  conduct relevant to the allegations contained in the affidavit in support of
                  application for criminal complaint, but that does not include reference to
                  the defendant. This would include, as an example, prior statements of a
                  potential witness in which the potential witness was listing persons known
                  by him or her to have committed relevant criminal acts, where such
                  statement did not include reference to the defendant;

               6. Any notes taken during presentations given by lawyers to members of the
                  Task Forces, or handouts or other materials from such presentations;

               7. Transcripts from any depositions or other testimony that any potential
                  government witness for this case gave in any other China Initiative or NIH
                  Investigation proceeding; and

               8. Any testimony that any potential government witness for this case gave in
                  any other China Initiative or NIH Investigation matter.

    B. All information regarding the defendant’ statements, oral and written, and prior
       criminal history.

    C. Any and all documents and tangible objects, which are material to the preparation of
       the defense or are intended for use by the government as evidence in its case in chief.

    D. Reports, examinations, and tests done by or on behalf of the government including
       both employees of the government or others working on the behalf and direction of
       the government.
       Case 1:20-cr-10111-RWZ Document 56-1 Filed 09/30/20 Page 7 of 7

Jason Casey
May 28, 2020
Page 6


    E. If the government intends to call any expert witnesses pursuant to Fed. R. Evid. 702,
       703, or 705, the disclosure of each expert’s name, address, education, training, and
       qualifications, as well as written summaries of testimony which the government
       intends to use, including each witness’ opinions and the basis and reasons for each
       such opinion.

    F. If the government intends to seek to introduce evidence pursuant to Fed. R. Evid.
       404(b), sufficient notice of any intention by the government to introduce evidence in its
       case in chief at trial pursuant to Fed. R. Evid. 404(b), including a description of such
       proposed evidence to a degree that fairly apprises the defendant of its general nature and
       which is sufficiently clear to permit the pretrial resolution of the issue of its admissibility.

    G. All evidence that the government intends to introduce at trial pursuant to the residual
       hearsay exceptions set forth in Fed. R. Evid. 803 and 804.

    H. Pursuant to Fed R. Crim. P. 12(d), complete notice of all evidence that the government
       intends to use at trial that was obtained via search and seizure, electronic (video/audio)
       interception, or through a statement made by the defendant, so that we may timely
       determine whether such evidence is subject to a motion to suppress.

       We ask that you continue to supplement any response to these requests, as required by
Fed. R. Crim. P. 16(c). Additionally, we request that you promptly notify us in writing if you
are unable or do not intend to make available any material requested in this letter, providing
your reason for not doing so.

                                                Sincerely,

                                                Mukasey Frenchman & Sklaroff LLP


                                                Marc L. Mukasey
                                                Torrey K. Young
                                                Counsel for Defendant Charles Lieber

cc: Peter E. Gelhaar, Esq.
